 


110 HR 6760 IH: Combat Bonus Act
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6760 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mr. Stupak introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Transportation and Infrastructure and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To pay a one-time bonus to members of the Armed Forces who serve in a combat zone designated for Operation Iraqi Freedom or Operation Enduring Freedom, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Combat Bonus Act. 
2.One-time bonus for service in combat zone designated for Operation Iraqi Freedom or Operation Enduring Freedom 
(a)Military servicesThe Secretary of Defense shall pay a one-time bonus of $1,500 to each member of the Army, Navy, Air Force, or Marine Corps, including reserve components thereof, who— 
(1)except as provided in subsection (d), serves for not less than 90 days on or after October 7, 2001, in a combat zone designated in connection with Operation Iraqi Freedom or Operation Enduring Freedom; and 
(2)if discharged or released from such duty, has been discharged or released under conditions other than dishonorable. 
(b)Coast guardThe Secretary of Homeland Security shall pay a one-time bonus of $1,500 to each member of the Coast Guard or Coast Guard Reserve who— 
(1)except as provided in subsection (d), serves for not less than 90 days on or after October 7, 2001, in a combat zone designated in connection with Operation Iraqi Freedom or Operation Enduring Freedom; and 
(2)if discharged or released from such duty, has been discharged or released under conditions other than dishonorable. 
(c)Merchant MarinesThe Secretary of Defense shall pay a one-time bonus of $1,500 to each individual who— 
(1)performs services for the Armed Forces as a crew member of a vessel that is under contract or charter to, or property of, the Federal Government; and 
(2)except as provided in subsection (d), performs such services for not less than 90 days on or after October 7, 2001, in a combat zone designated in connection with Operation Iraqi Freedom or Operation Enduring Freedom. 
(d)Killed and WoundedFor the purposes of subsections (a)(1), (b)(1), and (c)(2), an individual who serves or performs services, as applicable, for less than 90 days in a combat zone designated in connection with Operation Iraqi Freedom or Operation Enduring Freedom is eligible for the bonus if— 
(1)the individual dies of injuries incurred in connection with such service; or 
(2)the individual is evacuated from the theater of combat due to an injury incurred in connection with such service. 
(e)Tax Free StatusFor the purposes of the Internal Revenue Code of 1986, gross income does not include a bonus made under this section.  
(f)Payment of BonusThe Secretary of Defense or Secretary of Homeland Security shall pay the bonus under this section not later than 60 days after the individual has become entitled to it. 
 
